TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00415-CV



                      Damian Mandola and Trina Mandola, Appellants

                                                 v.

                 Stanley M. Duchman; Lisa Duchman; DuchMandola, Ltd.;
                         and Capital Farm Credit, FLCA, Appellees


      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
         NO. 10-0226, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants have filed a motion to dismiss their appeal of a post judgment protective

order obtained by appellees Stanley M. Duchman, Lisa Duchman, and DuchMandola, Ltd.

Appellants state that the parties have modified the protective order and all matters involved in the

appeal have been resolved. Appellants further certify that they have conferred with appellees

Stanley M. Duchman, Lisa Duchman, and DuchMandola, Ltd., and that they do not oppose this

motion. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).
                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Appellants’ Motion

Filed: August 10, 2011




                                               2